DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.
 
Response to Amendment
The amendment filed on May 3, 2021 cancelled claims 10, 12 and 17.  Claims 8 and 11, 13-15, and 18-19 were amended and no new claims were added.  Claims 1-7, 11, and 18 have been previously withdrawn. Previously withdrawn claims 1-7 have by cancelled by examiner’s amendment below and previously withdrawn claims 11 and 18 have been rejoined by the examiner amendment below. Thus, the currently pending claims are claims 8-9, 11, 13-16, and 18-21.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 13 and 14 which depend from cancelled claim 12 and withdrawn claims 1-7, 11, and 18. 
Claims 13 and 14 depend from cancelled claim 12 and as such are considered canceled by virtue of dependency.  Accordingly, claims 13 and 14 are hereby canceled.
Claims 1-7: Claims 1-7 were directed to a nonelected invention without traverse. Accordingly, claim 1-7 are hereby canceled.
Claims 11 and 18: Claims 11 and 18 were previously withdrawn from consideration as a result of a restriction requirement requiring an election of species.  Claims 11 and 18 depend from claim 8 which has been found allowable. By virtue of dependency claims 11 and 18 require all the limitations of the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement requiring a restriction of species between inventions A (claim 8-9, 12-14, 16, and 19-21) and B (claims 8, 10-11, and 17-18), as set forth in the Office action mailed on March 18, 2019, is hereby withdrawn and claims 11 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation Notes
The following factual findings and interpretations, pursuant to Examiner’s evaluation of the evidence presented, are hereby made of record:
Prosecution History: Applicant has elected, without traverse, Specie identified as a district embodiment disclosed in Fig. 1; Spec ¶¶36-37 for prosecution.  (See Election Requirement dated 3/18/2019 at page 4).
 “a summarized representation of historical behavior”:  Examiner notes that the specification does not provide any particular or exemplary definition for the term; nor any standard or measure by which it can be determined what may be conjecturally construed to be the claimed summarized or representation (which are ordinarily inherent as to the nature of data).  Examiner construes the claim limitation to be descriptive of or otherwise a declaration of intent as to the nature of “profile”; and on that basis accorded commensurate patentable weight. 
“historical behavior”: Examiner notes that the specification does not provide any bounded definition for the term.
recursively updated variable”:  Examiner notes that the specification only disclose one recursive function in paragraph 42 and this formula uses a mystery m that could represent anything and no examples are used to clarify the inherent 112, second paragraph issue that is present in the formula not being clear and defined because of undefined variables.  The most specific discussion of the term that the Examiner has identified is: “Recursive variables represent the transaction history concisely using velocities, averages, and ratios of purchase variables.” (Spec ¶41).  
“propensity score”:  Examiner notes that the specification provides an exemplary definition for the term in Table 5, Spec ¶¶93-94.  “In this example, the propensity values are arbitrarily scaled between 0 and 100, although other scales may be used.” (Spec ¶94). Accordingly, examiner construes the term to be a number or data representing the scoring result.

Claim Rejections - 35 USC § 112
The amendment and arguments filed on May 3, 2021 has overcome the 35 USC 112, first paragraph rejection of claims 12-14.  Thus, the rejection is hereby withdrawn. 

Allowable Subject Matter
Claims 8-9, 11, 15-16, and 18-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (Adjaoute - 2015/0046216) that discloses a system and a non-transitory computer program product storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 

generate a profile of a user, the profile being a summarized representation of historical behavior of the user, the profile comprising profile variables for the user, the variables including information about the ratio associated with the purchase of an item over a time period;
recursively update the profile variables for the user based on a new transaction in a series of transactions, the profile variables representing the user’s incremental transaction history over the time period concisely to avoid overhead associated with storing large volumes of transaction history for the user’s profile, the profile of the user being based on one or more variables associated with transactions by the user ;
generate a propensity score for the user based on the updated profile variables and an item scoring domain comprising a candidate set of items for which the user is likely to have a high propensity; and
for the new transaction, generate one or more offers for the user based on the updated user profile variables and the propensity score. 
The examiner has been unable to find prior art that discloses that the recursively updated profile variables for the user representing a transactions history using transaction velocities, averages, and ratios associated with the transaction by the user.  As such, claims 8-9, 11, 15-16, and 18-21 contain subject matter that is not disclosed in the prior art and. as such, are hereby allowed.

Additional Prior Art Consulted
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure include the following:
Zoldi et al., US 2014/0310159. Reduced fraud customer impact through purchase propensity. 
Conclusion                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/John Van Bramer/Primary Examiner, Art Unit 3621